Exhibit 10(m)



2013 RESTRICTED SHARE GRANT
RESTRICTED SHARE AWARD AGREEMENT UNDER THE
AMENDED AND RESTATED 2012 STOCK PLAN




Date of Grant:______________________________________
Name:_____________________________________________
Number and Type of Shares:__________________________




Award of Restricted Shares under the Eaton Corporation plc
Amended and Restated 2012 Stock Plan


The Compensation and Organization Committee (the “Committee”) of the Board of
Directors of Eaton Corporation plc (the “Company”) has awarded you a number of
restricted share awards effective as of____________ (the “Effective Date”) under
the terms and conditions of the Company's Amended and Restated 2012 Stock Plan,
as amended (the “Plan”). Information concerning the number of restricted shares
awarded to you (the “Award”) is available online through the Eaton Service
Center at Fidelity which may be accessed through the Company's website. You are
required to accept the Award online at the Eaton Service Center at Fidelity. You
acknowledge and agree as follows:


1.    Acceptance. I hereby accept the aforementioned award on the terms and
conditions provided in the Plan and this Agreement. Further, for each of the
restricted share awards referred to above (the “Restricted Awards”), I hereby
authorize the Company or any subsidiary to withhold from me via payroll
deduction a nominal value amount equal to US $0.01 per share, or if such
deduction is not made, I will pay or make arrangements with the Company for
payment of such amount.


2.    Restricted Share Awards. I acknowledge that, as of the Effective Date, the
Restricted Awards have been awarded to me, contingent on the continuation of my
service with the Company or any of its subsidiaries as provided herein. The
Restricted Awards shall be forfeited and immediately cancelled if my employment
with the Company or any of its subsidiaries is terminated under any
circumstances whatsoever, including without limitation dismissal, resignation,
divestiture of operations, disability or retirement. This possibility of
forfeiture shall lapse according to the vesting schedule as published on the
Company's records at the Eaton Service Center at Fidelity.


If any Restricted Awards are forfeited for any reason, I understand that I will
not be entitled to any payment of cash or ordinary shares of the Company,
nominal value $0.01 per share (“Ordinary Shares”) in respect of any Restricted
Awards so forfeited.


The Management Compensation Committee of the Company (the “Management
Committee”) reserves the right to decide to what extent my leaves of absence for
government or military service, illness, temporary disability, or other reasons
shall not be deemed to be an interruption of continuous employment.        


3.    Vesting. Awards subject to this grant will vest as set forth on Exhibit A.
However, if the regularly scheduled vest day falls on a Saturday, Sunday or
other day when the principal stock exchange for the Ordinary Shares is closed
for trading, the vest day shall mean the nearest preceding day when that stock
exchange is open for trading.


4.    Transferability. Until the possibility of forfeiture lapses with respect
to any of the Restricted Awards, those awards or any Ordinary Shares to be
delivered with respect to the Restricted Awards shall be non-transferable. I
agree not to make, or attempt to make, any sale, assignment, transfer or pledge
of any of the Restricted Awards or Ordinary Shares prior to the date on which
the possibility of forfeiture with respect to such shares lapses and the shares
vest. Notwithstanding the foregoing provisions of this Paragraph 4, I am
permitted to designate one or more primary and contingent beneficiaries to whom
the Restricted Awards will be transferred in the event of my death. The process
for designating such beneficiaries is available through the Eaton Service Center
at Fidelity.


5.    Legends, Possession and Reorganization. I acknowledge that the
certificates for the Restricted Shares will bear a legend referring to this
Agreement and to the restrictions contained herein. I further acknowledge that
the Company may elect to retain those certificates in its possession as a means
of enforcing these restrictions. In the event of a reorganization, merger,
consolidation, reclassification, recapitalization, combination or exchange of
shares, stock split, stock dividend, rights offering or other event affecting
the Company's Ordinary Shares, the number description and/or class of the
Restricted Shares shall be equitably adjusted by the Management Committee so as
to reflect that change. Any new certificates for Restricted




--------------------------------------------------------------------------------




Shares shall bear the legends referred to in this Section 5. No adjustment
provided for in this Section 5 shall require the Company to sell or transfer a
fractional share.


6.    Dividends and Voting. If I am the shareholder of record on any record date
for the payment of a dividend on the Restricted Shares, I will be entitled to
receive the dividend when paid, regardless of whether or not the restrictions
imposed by Section 2 have lapsed. If I am the shareholder of record on any
record date for the taking of a vote by the shareholders of the Company, I will
be entitled to vote the Restricted Shares regardless of whether or not the
restrictions imposed by Section 2 hereof have lapsed.


7.    Tax Withholdings. I hereby authorize the Company or any subsidiary to
withhold from any amounts otherwise payable to me, or any of my successors in
interest, such federal, state, local, or foreign taxes as may be required by law
in connection with the award to me of Restricted Awards or the lapse of the
possibility of forfeiture thereof, which includes retaining a number of Ordinary
Shares with a value equal to the amount of the withholding obligation. I agree
that if such amounts are insufficient, I will pay or make arrangements
satisfactory to the Company for payment of such taxes.


8.    No Rights to Continued Employment. I acknowledge that this award of
Restricted Awards does not in any way entitle me to continued employment with
the Company or any of its subsidiaries for the period during which the
possibility of forfeiture continues or for any other period, and does not limit
or restrict any right the Company or any of its subsidiaries otherwise may have
to terminate my employment.


9.    Competition by Employee. I expressly acknowledge and agree that in the
event that I voluntarily leave the employment of the Company or a subsidiary and
within one year after the vesting of the Restricted Awards enter into an
activity as employee, agent, officer, director, principal or proprietor which,
in the sole judgment of the Management Committee, is in competition with the
Company or a subsidiary, the amount of the total fair market value of such
vested Restricted Awards as of the vesting date shall inure to the benefit of
the Company and I agree to promptly pay the same to the Company, unless the
Management Committee in its sole discretion shall determine that such action by
me is not inimical to the best interests of the Company or its subsidiaries.
    
10.    Change of Control. Notwithstanding anything in this Agreement to the
contrary, effective upon a Change of Control of the Company (as defined below),
the Restricted Awards shall vest and the forfeiture restrictions referred to in
Paragraph 2 hereof shall lapse. For the purpose of this Agreement, a "Change of
Control" shall mean:


A.
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either (i) the then outstanding Ordinary Shares of the Company
(the "Outstanding Ordinary Shares") or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities");
provided, however, that for purposes of this subsection, the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, or (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or



B.
Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or



C.
Consummation by the Company of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (a "Business Combination"), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Ordinary Shares and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 55% of, respectively, the then outstanding
ordinary shares and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a





--------------------------------------------------------------------------------






corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Ordinary
Shares and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 25% or more of, respectively, the then outstanding
ordinary shares of the corporation resulting from such Business Combination or
the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or


D.
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



Notwithstanding the foregoing, a "Change of Control" shall not be deemed to have
occurred as a result of any transaction or series of transactions which I, or
any entity in which I am a partner, officer or more than 50% owner, initiate, if
immediately following the transaction or series of transactions that would
otherwise constitute a Change of Control, I, either alone or together with other
individuals who are executive officers of the Company immediately prior thereto,
beneficially own, directly or indirectly, more than 10% of the then outstanding
Ordinary Shares of the Company or the ordinary shares of the corporation
resulting from the transaction or series of transactions, as applicable, or of
the combined voting power of the then outstanding voting securities of the
Company or such resulting corporation.


11.    Arbitration. In the event of any disputes or difference arising out of or
relating to this Agreement, or with regard to performance of any obligation
hereunder by either party hereto, both parties hereto shall use their best
efforts to settle such dispute or difference in an amicable manner. Should such
dispute or difference not be resolved or amicably settled between the parties
hereto, such dispute or difference shall be finally settled by arbitration
without recourse to the Courts. Arbitration shall be conducted in accordance
with the Rules of Arbitration of the American Arbitration Association by three
(3) arbitrators, one of whom shall be selected by the Company, one by me and a
third by the two arbitrators so selected. In the event that the arbitrators
selected by the Company and myself are unable to reach an agreement as to the
third arbitrator, the third arbitrator shall be selected by the American
Arbitration Association. Arbitration should be held in Cleveland, Ohio. In any
dispute referred to arbitration, each party shall be given the opportunity to
present to the arbitrators its evidence, witnesses and argument, and the right
to be represented by counsel of its choice when the other party presents its
evidence, witnesses and argument.
The decision and award of the arbitrators shall be in writing and shall be final
and binding on the parties hereto. Judgment upon the award rendered may be
entered in any Court having jurisdiction thereof or application may be made to
such Court for a judicial acceptance of the award and an Order of Enforcement,
as the case may be. The expenses of arbitration shall be borne in accordance
with the determination of the arbitrators. Pending a decision by the arbitrators
with respect to the dispute or difference undergoing arbitration, all other
obligations of the parties hereto shall continue as stipulated herein and all
monies not directly involved in such dispute or difference shall be paid when
due.




12.    Miscellaneous. Unless otherwise expressly provided herein, terms defined
in the Plan shall have the same meanings when used in this Agreement. The
Management Committee shall have the right at any time in its sole discretion to
amend, alter, suspend, discontinue or terminate any Restricted Awards without my
consent. Also, the Restricted Awards shall be null and void to the extent the
grant of Restricted Awards or the lapse of restrictions thereon is prohibited
under the laws of the country of my residence or employment. The Management
Committee may, in circumstances determined in its sole discretion, provide for
the lapse of the above restrictions at earlier dates. The use of the masculine
gender shall be deemed to include the feminine gender. In the event of a
conflict between this Agreement and the Plan, the Plan shall control. This
Agreement represents the entire understanding between us on the subject hereof
and shall be governed in accordance with Ohio law, without giving effect to
conflict of law principles.


Exhibit A




For Restricted Awards of less than 1,000 Ordinary Shares, the restrictions shall
lapse with respect to 25% of the Ordinary Shares on the first anniversary of the
Effective Date, 25% of the Ordinary Shares on the second anniversary of the
Effective Date and 50% of the Ordinary Shares on the third anniversary of the
Effective Date, if I remain in the continuous employ of the Company or any
subsidiary on each such date.




--------------------------------------------------------------------------------






For Restricted Awards of 1,000 or more Ordinary Shares, the restrictions shall
lapse with respect to 30% of the Ordinary Shares on the second anniversary of
the Effective Date, 30% of the Ordinary Shares on the third anniversary of the
Effective Date and 40% of the Ordinary Shares on the fourth anniversary of the
Effective Date, if I remain in the continuous employ of the Company or any
subsidiary on each such date.
























































